Chief Justice Robertson,
delivered the opinion of the court.
The defendants in error were indicted for “unlawfully, riotously, and routously” assembling, and beating and imprisoning one Dashiel, “against the peace and dignity of the commonwealth.”
The circuit court dismissed the prosecution because no person had been entered as prosecutor,
However erroneous it may be to quash (for want 0p prosecutor) an indictment for an affray, or riot, or rout, or unlawful assembly (which are indictable offences, not merely because a trespass has been com-071 the person or property of a citizen, but chiefly because they were public and disturbed the peace and alarmed the fears of society) nevertheless no such error can be revised by this court.
According to the common law, the punishment for affrays, riots, routs, and unlawful assemblies, was *617'fine and imprisonment; and it has been more than once decided that this court has no criminal jurisdiction, except in cases in which a fine is the only punishment denounced by law.
0f peals has no of^j^'o^g"-' cept in oases, 1° theon?/08 punishment.
Denny for Commonwealth; Julian and Fenwick for ■defendants.
Wherefore, for want of jurisdiction, the writ error is dismissed.